Exhibit 10.2

     
DELUXE
CORPORATION
  NON-QUALIFIED STOCK OPTION AGREEMENT

                                  GRANT     # OF DELUXE CORP     OPTION PRICE  
  GRANTED TO     DATE     COMMON SHARES     PER SHARE    
 
     
                                       
EXPIRATION DATE
 
                 

1.   GRANT       Deluxe Corporation (“Deluxe”) hereby grants to you the right to
purchase the above stated number of shares of its common stock, par value $1.00
per share, at the price stated above (the “Option”).   2.   DURATION AND
EXERCISABILITY       You may not exercise any portion of this Option prior to
one year from the date of grant set forth above (the “Grant Date”), and the
Option expires seven years after the Grant Date (the “Expiration Date”).
Commencing one year after the Grant Date you may exercise this Option in
cumulative installments of 33-1/3 percent on and after the first, second, and
third anniversaries of the Grant Date. This entire Option will vest earlier and
become exercisable upon your Qualified Retirement, Disability, death, or
termination without Cause. “Qualified Retirement,” “Disability,” and “Cause” are
defined in the Addendum to this Agreement.   3.   RETIREMENT, DISABILITY, DEATH
OR TERMINATION       Upon your Qualified Retirement from Deluxe or an Affiliate
(collectively, the “Company”), you will have three years from the date of your
retirement to exercise this Option. If you die while employed, the
representative of your estate or your heirs will have one year from the date of
your death to exercise this Option. If your employment terminates due to
Disability, you will have one year from the date of your termination to exercise
this Option. If your employment is terminated by the Company without Cause, you
will have three months from the date of your termination to exercise this
Option. If you resign or otherwise voluntarily terminate your employment with
the Company, you will have three months from the date of your termination to
exercise this Option, to the extent the Option had vested as of your termination
date. In no case, however, may this Option be exercised after the Expiration
Date. If your employment with the Company is terminated for Cause, the entire
unexercised portion of this Option will be canceled as of your last date of
employment.   4.   ACCELERATION OF EXERCISABILITY UPON CHANGE OF CONTROL

  (a)   Notwithstanding any installment or delayed exercise provision contained
in this Agreement that would result in this Option becoming exercisable in full
or in part at a later date, if, in connection with any “Change of Control” (as
defined in the Addendum), the acquiring Person, surviving or acquiring
corporation or entity, or an affiliate of such corporation or entity, elects to
continue this Option in effect and to replace the shares of common stock
issuable upon exercise of this Option with other equity securities that are
registered under the Securities Act of 1933 and are freely transferable under
all applicable federal and state securities laws and regulations, this Option
shall become exercisable in full if, within twelve months of the date of the
Change of Control,

  (i)   Your employment with the Company (or any successor company or affiliated
entity with which you are then employed) is terminated by the Company or such
other employer without Cause,     (ii)   Your employment with the Company (or
any successor company or affiliated entity with which you are then employed) is
terminated by you for “Good Reason” (as defined in the Addendum), or     (iii)  
Any earlier date provided under this Agreement.

      In the event of any such Change of Control, the number of replacement
equity securities issuable upon exercise of this Option shall be determined by
multiplying the exchange ratio used in connection with the Change of Control for
determining the number of replacement equity securities issuable for the
outstanding shares of Deluxe’s common stock, or if there is no such ratio, an
exchange ratio established or accepted by the Continuing Directors (as defined
in the Addendum), and the exercise price per share of replacement equity
security shall be adjusted by such exchange ratio so as to preserve the same
economic value in this Option as existed prior to the Change of Control. In the
event of any such Change of Control, all references herein to the common stock
shall thereafter be deemed to refer to the replacement equity securities
issuable upon exercise of this Option, references to Deluxe shall thereafter be
deemed to refer to the issuer of such replacement equity securities, and all
other terms of this Option shall continue in effect except as and to the extent
modified by this subparagraph.     (b)   If the Change of Control does not meet
the continuation or replacement criteria specified in subparagraph (a) above,
this Option shall become exercisable in full immediately upon the Change of
Control.

      NQSO 2009   Ver. 2/09

 



--------------------------------------------------------------------------------



 



5.   FORFEITURE OF OPTION AND OPTION GAIN RESULTING FROM CERTAIN ACTIVITIES

  (a)   If, at any time within 12 months after the date that you have exercised
any portion of this Option, you engage in any Forfeiture Activity (as defined
below) then (i) the Option shall immediately terminate effective as of the date
any such activity first occurred, and (ii) any gain received by you pursuant to
the exercise of the Option must be paid to Deluxe within 30 days of demand by
Deluxe. For purposes hereof, the gain on any exercise of the Option shall be
determined by multiplying the number of shares purchased pursuant to the Option
times the excess of the closing price on the New York Stock Exchange of a share
of Deluxe’s common stock on the date of exercise (without regard to any
subsequent increase or decrease in the fair market value of such shares) over
the exercise price.     (b)   As used herein, you shall be deemed to have
engaged in a Forfeiture Activity if you (i) directly or indirectly, engage in
any business activity on your own behalf or as a partner, stockholder, director,
trustee, principal, agent, employee, consultant or otherwise of any person or
entity which is in any respect in competition with or competitive with the
Company or you solicit, entice or induce any employee or representative of the
Company to engage in any such activity, (ii) directly or indirectly solicit,
entice or induce (or assist any other person or entity in soliciting, enticing
or inducing) any customer or potential customer (or agent, employee or
consultant of any customer or potential customer) with whom you had contact in
the course of your employment with the Company to deal with a competitor of the
Company, (iii) fail to hold in a fiduciary capacity for the benefit of the
Company all confidential information, knowledge and data, including customer
lists and information, business plans and business strategy (“Confidential
Data”) relating in any way to the business of the Company for so long as such
Confidential Data remains confidential, or (iv) are terminated by the Company
for Cause.     (c)   If any court of competent jurisdiction shall determine that
the foregoing forfeiture provisions are invalid in any respect, the court so
holding may limit such provisions in any manner which the court determines such
that the provisions shall be enforceable against you.     (d)   By accepting
this Agreement, you consent to a deduction from any amounts Company owes you
from time to time (including amounts owed to you as wages or other compensation,
fringe benefits, or vacation pay, as well as any other amounts owed to you by
Company), to the extent of the amounts you owe Company under the foregoing
provisions. Whether or not Company elects to make any set-off in whole or in
part, if Company does not recover by means of set-off the full amount you owe,
calculated as set forth above, you agree to pay immediately the unpaid balance
to Company.     (e)   You will be released from the forfeiture provisions of
subparagraph (b)(i) in the event your employment with the Company has been
involuntarily terminated without Cause due to a job elimination or other
reduction in force. Otherwise, you may be released from the foregoing forfeiture
provisions only if the Compensation Committee of the Deluxe Board (or its duly
appointed agent) determines in its sole discretion that such action is in the
best interests of Company.

6.   TERMS AND CONDITIONS       This Option Agreement does not guarantee your
continued employment or, subject to the provisions of any other written
agreement between you and Deluxe or its Affiliates, alter the right of Deluxe or
its Affiliates to terminate your employment at any time. You have no rights in
the shares subject to this Option until such shares are received upon exercise
of this Option. This Option is issued pursuant to the Deluxe Corporation 2008
Stock Incentive Plan (the “Plan”), and is subject to its terms. In the event of
any conflict between the provisions of the Plan and this Option Agreement (which
includes the Addendum to this Agreement), the provisions of the Plan shall
prevail.

By your acceptance of this option award, you acknowledge receipt of a copy of
the Prospectus for the Plan and your agreement to the terms and conditions of
the Plan and this Option Agreement.

            DELUXE CORPORATION
      By        

RETAIN THIS DOCUMENT FOR YOUR RECORDS

 



--------------------------------------------------------------------------------



 



ADDENDUM TO
NON-QUALIFIED STOCK OPTION AGREEMENT
For the purposes hereof the terms used herein shall have the following meanings:
“Affiliate” shall mean a company controlled directly or indirectly by Deluxe,
where “control” shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.
“Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.
“Cause” shall mean (i) you have breached your obligations of confidentiality to
Deluxe or any of its Affiliates; (ii) you have otherwise failed to perform your
employment duties and do not cure such failure within thirty (30) days after
receipt of written notice thereof; (iii) you commit an act, or omit to take
action, in bad faith which results in material detriment to Deluxe or any of its
Affiliates; (iv) you have had excessive absences unrelated to illness or
vacation (“excessive” shall be defined in accordance with local employment
customs); (v) you have committed fraud, misappropriation, embezzlement or other
act of dishonesty in connection with Deluxe or any of its Affiliates or its or
their businesses; (vi) you have been convicted or have pleaded guilty or nolo
contendere to criminal misconduct constituting a felony or a gross misdemeanor,
which gross misdemeanor involves a breach of ethics, moral turpitude, or immoral
or other conduct reflecting adversely upon the reputation or interest of Deluxe
or its Affiliates; (vii) your use of narcotics, liquor or illicit drugs has had
a detrimental effect on your performance of employment responsibilities; or you
are in material default under any agreement between you and Deluxe or any of its
Affiliates following any applicable notice and cure period.
“Change of Control” shall be deemed to have occurred on the date that the
conditions set forth in any one of the following paragraphs shall have been
satisfied:

  (I)   The date on which any one person, or more than one person acting as a
group, acquires ownership of stock of Deluxe that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of Deluxe. If any one person, or more than
one person acting as a group, is already considered to own more than 50% of the
total fair market value or total voting power of the stock of the Deluxe, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Control under this paragraph or paragraph (II). An increase
in the percentage of stock owned by any one person, or persons acting as a
group, as a result of a transaction in which Deluxe acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this paragraph. This paragraph applies only when there is a transfer or issuance
of stock of Deluxe and stock in Deluxe remains outstanding after the
transaction.     (II)   The date any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of Deluxe possessing 30% or more of the total voting power of the stock of
such corporation. If any one person, or more than one person acting as a group,
is already considered to own more than 30% of the total voting power of the
stock of the Deluxe, the acquisition of additional stock by the same person or
persons is not considered to cause a Change in Control under this paragraph.    
(III)   The date a majority of members of Deluxe’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the board of directors before
the date of the appointment or election.     (IV)   The date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from Deluxe that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of Deluxe immediately before such acquisition or acquisitions;
provided that a Change in Control shall not result from a transfer of assets by
Deluxe to (a) a shareholder of Deluxe (immediately prior to the transfer) in
exchange for or with respect to Deluxe’s stock, (b) an entity, 50% or more of
the total value or voting power of which is owned, directly or indirectly, by
Deluxe immediately following the transfer, (c) a person, or more than one person
acting as a group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of Deluxe immediately
following the transfer, or (d) an entity, at least 50% of the total value or

 



--------------------------------------------------------------------------------



 



      voting power of which is owned, directly or indirectly, by a person or
group of persons described in clause (c) For this purpose, gross fair market
value means the value of the assets of Deluxe, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of determining whether a Change of Control has occurred, persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time, or as a result of the same
public offering. However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with Deluxe.
If a person, including an entity, owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
“Disability” shall mean your permanent disability as defined by the provisions
of the long term disability plan of Deluxe or any Affiliate by which you are
employed at the time of such disability. In the event that any such Affiliate
does not have a long term disability plan in effect at such time, you shall be
deemed disabled for the purposes hereof if you would have qualified for long
term disability payments under Deluxe’s long term disability plan had you then
been an employee of Deluxe.
“Good Reason” shall mean (i) except with your written consent given in your
discretion, (a) the assignment to you of any position and/or duties which
represent or otherwise entail a material diminution in your position, authority,
duties or responsibilities, or (b) any other action by the Company which results
in a material diminution in your position (or positions) with the Company,
excluding for this purposes an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of written notice thereof given by you and excluding any diminution attributable
solely to the fact that Deluxe is no longer a public company; (ii) any material
reduction in your aggregate compensation and incentive opportunities, or any
failure by the Company to comply with any other written agreement between you
and the Company, other than an isolated, insubstantial or inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by you; (iii) the Company’s requiring
you to be based at any location more than 50 miles from your then current
location; (iv) any purported termination by the Company of your employment which
is not effected pursuant to a written notice of termination specifying the
reasons for your termination and the manner by which such reasons constitute
“Cause” (as defined herein); or (v) any request or requirement by the Company
that you take any action or omit to take any action that is inconsistent with or
in violation of the Company’s ethical guidelines and policies as the same
existed within the 120-day period prior to the termination date or any
professional ethical guidelines or principles that may be applicable to you.
“Person” shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.
“Qualified Retirement” shall mean any termination of your employment that the
Compensation Committee of Deluxe’s Board of Directors approves as a qualified
retirement, provided (i) you have at least twenty years of service with Deluxe
and/or its Affiliates (“Service Years”), and (ii) the sum of your age and
Service Years equals or exceeds seventy-five.
Addendum
Page 2 of 2

 